DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 25 August 2021, claim(s) 1, 4, 5, 7, 8, 10-13, and 18-20 is/are amended per Applicant’s request. Claim(s) 2, 3, 9, and 14 is/are cancelled. Therefore, claims 1, 4-8, 10-13, and 15-20 are presently pending in the application, of which, claim(s) 1, 8, and 18 is/are presented in independent form.

An IDS was received on 24 May 2021 and 25 August 2021; all references have been considered.

The previously raised objections to the drawings are withdrawn in part and maintained in part in view of the replacement sheet and arguments submitted by the Applicant.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejections are withdrawn in view of the amendments to the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1036.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  it lacks the word “to” in the phrase “to forward updates of the data set [to] one or more of the two or more masters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souder et al. (U.S. Patent No. 5,806,074) (hereinafter Souder) in view of Novik et al. (Int. App. No. WO 2008/100795 A1) (hereinafter Novik).

As per claim 1, Souder teaches a method (column 6 line 9) of resolving data version conflicts within a data set provided by a server set including a plurality of servers (Figure 3 and corresponding description), the method comprising: 
executing, by a processor of a first server of the server set, instructions (Figure 2 item 102 and column 7 line 63 to column 8 line 5) that cause the first server to: 
identify a data version conflict involving at least two mutually incompatible updates of the data set (column 9 lines 52-65); 
identify, within the server set, a second server designated as a merge master, (column 12 line 66 to column 13 line 1 – site A has inherently been established as the “merge master” over the other sites); 
responsive to a request to apply an update to the data set, store the update in a tentative update set (column 18 line 64 to column 19 line 3; see also column 8 lines 28-29, wherein the tentative update set can be interpreted as the local replica’s version of the data set) and forward the update to the second server designated as the merge master (column 19 lines 3-5 and 29-31; see also column 8 lines 30-33 and column 12 line 66 to column 13 line 1); and
responsive to the second server determining that the update is not included in the conflict resolution outcome, discard the update from the tentative update set (column 19 lines 25-43 and column 16 lines 26-27; see also Figure 6 and corresponding description).

But Souder does not appear to explicitly disclose:
identify, within the server set, a second server designated as a merge master, the merge master being designated to resolve data version conflicts of the data set; and 
receive, from the second server designated as the merge master, a conflict resolution outcome of the data version conflict. (Emphasis added).

It could be argued that Souder inherently or implicitly teaches this at column 12 line 66 to column 13 line 1, however Novik makes explicit what Souder does not. Novik at 0036 and 0054. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Novik into the invention of Souder in order to identify, within the server set, a second server designated as a merge master, the merge master being designated to resolve data version conflicts of the data set; and receive, from the second server designated as the merge master, a conflict resolution outcome of the data version conflict. This would have been clearly advantageous as having a designated arbiter/merge master would be useful for applying consistent application of the synchronization rules described in Souder where flexibility is desired. See generally Novik at 0054. The combination hereinafter SN.

a first server of a server set including a plurality of servers that resolves data version conflicts within a data set (Figure 3 and corresponding description), the first server comprising: 
a processor (Figure 2 item 102); and 
a memory storing instructions that, when executed by the processor (column 7 line 63 to column 8 line 5), cause the first server to: 
For the remaining limitations, see examiner’s remarks regarding claim 1.

As per claim 19, Souder teaches the server of claim 18, wherein: 
the server set further comprises at least one replica of the server (Figure 6 and corresponding description); and 
execution of the instructions further causes the server to propagate the tentative update set to the at least one replica Figure 6 and corresponding description).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souder et al. (U.S. Patent No. 5,806,074) (hereinafter Souder) in view of Novik et al. (Int. App. No. WO 2008/100795 A1) (hereinafter Novik) as applied to claim 1, and further in view of Novik (U.S. PGPub No. 2005/0044530 A1) (hereinafter Novik 2).

As per claim 8, SN teaches a method (Souder at column 6 line 9) of providing a data set by a server set including a plurality of servers, the method comprising: 
designating two or more servers of the plurality of servers as masters of the data set (Souder at Figures 3 and 6, and their corresponding descriptions); 
designating a first server from the two or more servers as a merge master of the data set (Souder at column 12 line 66 to column 13 line 1 – site A has inherently been established as the “merge master” over the other sites); 
configuring one or more non-master servers from the plurality of servers to forward updates of the data set one or more of the two or more masters (Novik at Figure 6D and 0054); and 
configuring the two or more servers designated as masters to: 
apply the updates to the data set (Souder at Figure 6 and its corresponding description); and
identify a data version conflict involving at least two mutually incompatible updates of the data set (Souder at column 9 lines 59-65); 
further configuring the first server designated as the merge master to: 
apply a conflict resolution technique to the mutually incompatible updates to generate the conflict resolution outcome (Souder at column 10 lines 4-15); and 
forward the conflict resolution outcome to at least one other master of the server set (Souder at column 12 line 66 to column 13 line 1 and Figure 6); 
wherein forwarding the conflict outcome includes:
storing the conflict resolution outcome in a conflict resolution outcome batch (Souder at column 8 line 41)[.]


wherein forwarding the conflict outcome includes: transmitting, in response to a batch transmit condition, the conflict resolution outcome to one or more additional servers designated as masters of the dataset. (Emphasis added).
However, Novik 2 does teach this. Novik 2 at 0513-16 and 0533; see also 0509 and 0511. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Novik 2 into the combination SN in order to have transmitting, in response to a batch transmit condition, the conflict resolution outcome to one or more additional servers designated as masters of the dataset. This would have been clearly advantageous as it would allow a multi-master system to coordinate conflict resolution decisions to ensure consistency. The combination hereinafter SNN.

Allowable Subject Matter
Claims 4-7, 10-13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 12 et seq., filed 25 August 2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Souder, Novik, and Novik 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165